Citation Nr: 0414911	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
July 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The RO denied claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  The veteran disagreed with those 
determinations in July 2003.  Following issuance of a 
statement of the case (SOC) in September 2003, the veteran's 
timely substantive appeal was received in November 2003.

By a claim submitted in March 2003, the veteran requested 
that a claim of entitlement to service connection for the 
residuals of a left ankle injury be reopened.  The veteran 
was informed that new and material evidence was required to 
reopen the claim, and a July 2003 rating decision informed 
the veteran, in pertinent part, that the request to reopen 
the claim was denied because no new and material evidence had 
been received.  In his notice of disagreement regarding the 
July 2003 rating decision, the veteran specifically indicated 
that he disagreed with the denials of service connection for 
hearing loss and for tinnitus, but he did not indicate 
disagreement with the denial of the request to reopen the 
claim for service connection for residuals of a left ankle 
injury.  This claim is not before the Board on appeal at this 
time.  

Pursuant to a December 2003 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.




REMAND

A September 2003 statement from a VA audiologist, MGG, states 
that the audiologist reviewed results of tests completed at 
the Central Illinois Hearing Aid Centers.  However, no report 
or other clinical record which appears to have been completed 
by Central Illinois Hearing Aid Centers is of record.  
Moreover, although the veteran contends that noise exposure 
in service caused his current hearing loss and tinnitus, 
there is no clinical opinion of record which addresses that 
contention clearly.  Further factual development is required. 

Court decisions during the pendency of this claim have 
continued to define the interpretation of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the provisions of that Act.  
See, e.g., Disabled Am. Veterans. v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Given these 
decisions, the claims file should be reviewed to determine 
whether any additional actions or notice is required to 
comply with that act.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Provide any additional 
notification required under the VCAA to 
the veteran as to the evidence required 
to substantiate his claims, or as to 
which portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop, and 
specifically notify the veteran that he 
should provide or identify any evidence 
which is not already of record which he 
believes might be relevant to establish 
his claims.  

(b) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of 
this Board decision.  

2.  Request that the Danville, Illinois 
VA Medical Center provide a copy of the 
report from Central Illinois Hearing Aid 
Centers which MCG, certified clinical 
audiologist, reviewed in connection with 
a September 2003 clinical statement, if 
that report is associated with the 
veteran's VA clinical records. 

If the Danville VA Medical Center cannot 
locate any report from the Central 
Illinois Hearing Aid Centers, request 
that the veteran identify any and all 
dates of treatment or examination at 
Central Illinois Hearing Aid Centers and 
request the veteran's records from the 
provider.

3.  Request that the veteran identify 
records of treatment for hearing loss or 
tinnitus, particularly treatment prior to 
October 2000, from any additional 
providers, VA or private, other than the 
January 2002 audiologic examination of 
record from Bloomington-Normal Audiology 
and any reports from Central Illinois 
Hearing Aid Centers obtained in response 
to development directed in paragraph #2.

4.  Ask the veteran to identify any 
employment records, insurance examination 
records, statements from individuals who 
might have observed manifestations of 
hearing loss or tinnitus, or other 
records or evidence which might establish 
complaints of hearing loss or tinnitus 
prior to October 2000.   

5.  Regardless of the veteran's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports from July 2003 to 
the present.

6.  If any of the records sought are not 
obtained, the veteran should be notified, 
and the specific records not obtained 
should be identified.  The efforts used 
to obtain those records should be 
explained.  Any further action to be 
taken with respect to the claim should be 
described.  

7.  Afford the veteran VA audiologic 
examination.  Request that the examiner 
obtain the veteran's report of relevant 
clinical history, including pre-service, 
service, post-service employment and 
post-service recreational exposure to 
hazardous noise, and review all relevant 
records associated with the claims file 
pertaining to such history.  The examiner 
should then render opinions as to (1) 
whether it is at least as likely as not 
that (50 percent or greater likelihood) 
that a hearing loss disorder was incurred 
in or is etiologically related to the 
veteran's service or any incident 
thereof, and, (b) whether it is at least 
as likely as not that (50 percent or 
greater likelihood) that a current 
tinnitus disorder was incurred in or is 
etiologically related to the veteran's 
service or any incident thereof.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
requested development has been completed.  
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA are completed.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims for 
service connection should be 
readjudicated.  If any claim for service 
connection is not granted, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


